84249: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19717: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84249


Short Caption:SILVER VS. TOWNER (CHILD CUSTODY)Court:Supreme Court


Related Case(s):77673, 78005, 79527, 81247, 81514, 81982, 81982-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - D565588Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:SilverCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantFrederick Omoyuma Silver
					In Proper Person
				


RespondentCandice Katie Towner
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


02/17/2022Filing FeeFiling Fee due for Appeal. (SC)


02/17/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-05275




02/17/2022OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties. (SC)


02/18/2022Order/ProceduralFiled Order. The documents presently before this court indicate that a motion to proceed in forma pauperis was filed in the district court on February 26, 2021. It further appears the district court has not yet resolved the motion. District court's order due: 30 days. (SC)22-05439




02/18/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Civil Cover Sheet. (Sealed) (SC)


02/28/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Notice of Entry of Order and Decision and Order Regarding Applications to Proceed In Forma Pauperis. (SC)22-06369




02/28/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Notice of Entry of Order and Decision and Order Regarding Applications to Proceed In Forma Pauperis. (Sealed) (SC)


03/08/2022Notice/IncomingFiled Proper Person Notice. Affidavit of Rebuttal/Objection filed in District Court on February 25, 2022. (SC)22-07422




03/15/2022Order/ProceduralFiled Regarding Filing Fee.  Appellant shall, within 30 days of this order, either pay the filing fee or file a motion to proceed in forma pauperis with this court.  (SC)22-08159




04/05/2022Notice/IncomingFiled Appellant's Proper Person Notice. Affidavit in Support of Motion to Proceed on Appeal in Forma Pauperis. (SC)22-10523




05/16/2022Order/ProceduralFiled Order Denying Motion.  Appellant shall have 14 days from the date of this order to pay the $250 filing fee.  (SC)22-15447




06/22/2022Order/DispositionalFiled Order Dismissing Appeal. To date, appellant has not paid the filing fee or otherwise responded to this court's order. Accordingly, "this appeal is dismissed." (SC)22-19717




07/18/2022RemittiturIssued Remittitur.  (SC)22-22458




07/18/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View